 


114 HR 4060 IH: Imperial Valley Desert Conservation and Recreation Act of 2015
U.S. House of Representatives
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4060 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2015 
Mr. Vargas introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To establish certain conservation and recreation areas in the State of California, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Imperial Valley Desert Conservation and Recreation Act of 2015. 2.Land conveyance, Anza-Borrego Desert State Park, California (a)Conveyance requiredThe Secretary, without consideration, to the State, all right, title, and interest of the United States in and to a parcel of public lands administered by the Bureau of Land Management in San Diego County, California, comprising approximately 934 acres and generally depicted as Table Mountain Wilderness Study Area Proposed Transfer on the map prepared at the request of Representative Juan Vargas entitled Table Mountain Wilderness Study Area Proposed Transfer to the State and dated October 8, 2015, for the purpose of allowing the State to include that land as part of Anza-Borrego Desert State Park. 
(b)Time for conveyanceThe Secretary shall complete the conveyance of the parcel under subsection (a) as soon as practicable after the termination of all mining claims related to the parcel. (c)ManagementThe parcel conveyed under subsection (a) shall be managed by the State in accordance with the provisions of the California Wilderness Act (California Public Resources Code sections 5093.30–5093.40). 
(d)WithdrawalSubject to valid existing rights, the parcel to be conveyed under subsection (a) is withdrawn from— (1)all forms of entry, appropriation, or disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and (3)disposition under all laws relating to mineral and geothermal leasing. 
(e)ReversionIf the State ceases to manage the parcel conveyed under subsection (a) as part of the State Park System or in a manner inconsistent with the California Wilderness Act (California Public Resources Code sections 5093.30–5093.40), the land shall revert to the Secretary, at the discretion of the Secretary, to be managed as a Wilderness Study Area. 3.Land conveyance, Holtville Airport, Imperial County, California (a)Conveyance authorityOn the submission of an application by Imperial County, California, the Secretary of Transportation shall seek, in accordance with section 47125 of title 49, United States Code, and section 2641.1 of title 43, Code of Federal Regulations (or successor regulation), a conveyance from the Secretary of a parcel of Federal land administered by the Bureau of Land Management comprising approximately 3,500 acres adjacent to the Imperial County Holtville Airport (L04) for the purposes allowing the County to expand the airport. 
(b)SegregationWith respect to the parcel described in subsection (a), the Secretary, acting through the Director of the Bureau of Land Management, shall— (1)segregate the parcel; and 
(2)prohibit the appropriation of the parcel until the earlier of the following: (A)The date on which a notice of realty action terminates the application referred to in subsection (a). 
(B)The date on which a document of conveyance with regard to the parcel is published. 4.Vinagre wash special management area (a)DefinitionsIn this section: 
(1)Management areaThe term Management Area means the Vinagre Wash Special Management Area. (2)MapThe term map means the map prepared at the request of Representative Juan Vargas entitled Vinagre Wash Proposed Special Management Area; Indian Pass Mountains and Palo Verde Mountains Potential Wilderness Additions, and Buzzards Peak, Milpitas Wash Potential Wilderness and dated October 8, 2015. 
(3)Public landsThe term public lands has the meaning given that term in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702).  (b)Vinagre wash special management area (1)EstablishmentThere is established in the State the Vinagre Wash Special Management Area, to be managed by the El Centro Field Office and the Yuma Field Office of the Bureau of Land Management. 
(2)PurposeThe purpose of the Management Area is to conserve, protect, and enhance— (A)the plants and wildlife of the Management Area; and 
(B)the outstanding and nationally significant ecological, geological, scenic, archaeological, cultural, historic, recreational, and other resources of the Management Area.  (3)BoundariesThe Management Area shall consist of the public lands in Imperial County, California, comprising approximately 81,880 acres, as generally depicted as Proposed Special Management Area on the map. 
(4)Map; legal description 
(A)In generalAs soon as practicable, but not later than three years after the date of enactment of this Act, the Secretary shall submit a map and legal description of the Management Area to— (i)the Committee on Natural Resources of the House of Representatives; and 
(ii)the Committee on Energy and Natural Resources of the Senate. (B)EffectThe map and legal description submitted under subparagraph (A) shall have the same force and effect as if included in this Act, except that the Secretary may correct any errors in the map and legal description. 
(C)AvailabilityCopies of the map submitted under subparagraph (A) shall be on file and available for public inspection in— (i)the Office of the Director of the Bureau of Land Management; and 
(ii)the appropriate office of the Bureau of Land Management in the State. (c)Management (1)Certain activities authorizedThe Secretary shall allow hiking, camping, hunting, and sightseeing and the use of motorized vehicles, mountain bikes, and horses on designated routes in the Management Area in a manner that— 
(A)is consistent with the purpose of the Management Area; (B)ensures public health and safety; and 
(C)is consistent with applicable law. (2)Off-highway vehicle use (A)In generalExcept as otherwise provided in this subsection and subject to all other applicable laws, the use of off-highway vehicles shall be permitted on routes in the Management Area generally depicted on the map. 
(B)ClosureSubject to subparagraph (C), the Secretary may temporarily close or permanently reroute a portion of a route described in subparagraph (A) or opened pursuant to subparagraph (D)— (i)to prevent, or allow for restoration of, resource damage; 
(ii)to protect tribal cultural resources, including the resources identified in the tribal cultural resources management survey conducted under paragraph (7); (iii)to address public safety concerns; or 
(iv)as otherwise required by law. (C)Designation of additional routesDuring the 3-year period beginning on the date of enactment of this Act, the Secretary— 
(i)shall accept petitions from the public regarding additional routes for off-highway vehicles in the Management Area; and (ii)may designate additional routes that the Secretary determines— 
(I)would provide significant or unique recreational opportunities; and (II)are consistent with the purposes of the Management Area. 
(3)WithdrawalSubject to valid existing rights, all Federal land within the Management Area is withdrawn from— (A)all forms of entry, appropriation, or disposal under the public land laws; 
(B)location, entry, and patent under the mining laws; and (C)right-of-way, leasing, or disposition under all laws relating to— 
(i)minerals; or (ii)solar, wind, and geothermal energy. 
(4)No buffersThe establishment of the Management Area shall not— (A)create a protective perimeter or buffer zone around the Management Area; or 
(B)restrict, preclude, limit, or prevent uses or activities outside the Management Area that are permitted under other applicable laws, even if the uses or activities are prohibited within the Management Area. (5)Notice of available routesThe Secretary shall ensure that visitors to the Management Area have access to adequate notice relating to the availability of designated routes in the Management Area through— 
(A)the placement of appropriate signage along the designated routes; (B)the distribution of maps, safety education materials, and other information that the Secretary determines to be appropriate; and 
(C)restoration of areas that are not designated as open routes, including vertical mulching. (6)StewardshipIn consultation with Indian tribes and other interested persons, the Secretary shall develop a program to provide opportunities for monitoring and stewardship of the Management Area to minimize environmental impacts and prevent resource damage from recreational use, including volunteer assistance with— 
(A)route signage; (B)restoration of closed routes; 
(C)protection of Management Area resources; and (D)recreation education. 
(7)Protection of tribal cultural resourcesNot later than 2 years after the date of enactment of this Act, the Secretary, in accordance with chapter 2003 of title 54, United States Code, and any other applicable law, shall— (A)prepare and complete a tribal cultural resources survey of the Management Area; and 
(B)consult with the Quechan Indian Nation and other Indian tribes demonstrating ancestral, cultural, or other ties to the resources within the Management Area on the development and implementation of the tribal cultural resources survey under subparagraph (A).  (d)Potential wilderness (1)Protection of wilderness characterThe Secretary shall manage the public lands in the Management Area described in paragraph (2) in a manner that preserves the character of the land for the eventual inclusion of the land in the National Wilderness Preservation System. 
(2)Covered landsThe public lands covered by this section are— (A)the approximately 10,860 acres of land, as generally depicted as the Indian Pass Additions on the map; 
(B)the approximately 17,250 acres of land, as generally depicted as Milpitas Wash Potential Wilderness on the map; (C)the approximately 11,840 acres of land, as generally depicted as Buzzards Peak Potential Wilderness on the map; and 
(D)the approximately 9,350 acres of land, as generally depicted as Palo Verde Mountains Potential Wilderness on the map. (3)Military uses of landsThe Secretary shall manage the public lands covered by this section in a manner that is consistent with the Wilderness Act (16 U.S.C. 1131 et seq.), except that the Secretary may authorize use of the land by the Secretary of the Navy for Naval Special Warfare Tactical Training, including long-range small unit training and navigation, vehicle concealment, and vehicle sustainment training, in accordance with applicable Federal laws. 
(4)Prohibited usesThe following uses are prohibited on the public lands covered by this section: (A)Permanent roads. 
(B)Commercial enterprises. (C)Except as necessary to meet the minimum requirements for the administration of the land and to protect public health and safety— 
(i)the use of mechanized vehicles; and (ii)the establishment of temporary roads. 
(5)Wilderness designation 
(A)Eventual designationThe public lands covered by this section shall be designated as wilderness and either included as part of an existing wilderness area or made a new component of the National Wilderness Preservation System on the date on which the Secretary, in consultation with the Secretary of Defense, publishes a notice in the Federal Register that all activities on the Federal land that are incompatible with the Wilderness Act (16 U.S.C. 1131 et seq.) have terminated. (B)DesignationOn designation of the public lands as wilderness under paragraph (1)— 
(i)the land described in paragraph (2)(A) shall be incorporated in, and shall be considered to be a part of, the Indian Pass Wilderness designated by section 102(27) of the California Desert Protection Act of 1994 (Public Law 104–433; 16 U.S.C. 1132 note); (ii)the land described in paragraph (2)(B) shall be designated as the Milpitas Wash Wilderness; 
(iii)the land described in paragraph (2)(C) shall be designated as the Buzzard Peak Wilderness; and (iv)the land described in paragraph (2)(D) shall be incorporated in, and shall be considered to be a part of, the Palo Verde Mountains Wilderness designated by section 102(48) of the California Desert Protection Act of 1994 (Public Law 104–433; 16 U.S.C. 1132 note). 
(6)Administration of wildernessSubject to valid existing rights, the land designated as wilderness or as a wilderness addition by paragraph (5)(B) shall be administered by the Secretary in accordance with this Act and the Wilderness Act (16 U.S.C. 1131 et seq.). 5.DefinitionsIn this Act: 
(1)SecretaryThe term Secretary means the Secretary of the Interior. (2)StateThe term State means the State of California.  
 
